Exhibit 10.1

 

AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of February 15, 2008, by and between METABASIS THERAPEUTICS,
INC., a Delaware corporation (the “Company”), and Kingsbridge Capital Limited,
an entity organized and existing under the laws of the British Virgin Islands
(“Kingsbridge”), with respect to the Common Stock Purchase Agreement dated as of
November 2, 2006, by and between the Company and Kingsbridge (the “Purchase
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Purchase Agreement.

 

RECITAL

 

WHEREAS, the Company and Kingsbridge desire to amend the Purchase Agreement as
set forth herein, and in connection therewith, to amend and restate the Warrant
to decrease its exercise price to $4.63 per share (subject to further adjustment
from time to time as provided in the Warrant).

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties to this
Amendment hereby agree as follows:

 

1.                                      Amendment of Purchase Agreement.

 

(a)                                  Section 1.19 of the Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

 

Section 1.19.                         “Draw Down Discount Price” means (i) 90%
of the VWAP on any Trading Day during a Draw Down Pricing Period when the VWAP
equals or exceeds $1.75 but is less than or equal to $5.75, (ii) 92% of the VWAP
on any Trading Day during a Draw Down Pricing Period when the VWAP exceeds $5.75
but is less than or equal to $9.50, or (iii) 94% of the VWAP on any Trading Day
during a Draw Down Pricing Period when the VWAP exceeds $9.50.

 

(b)                                  Section 1.32(b) of the Purchase Agreement
is hereby amended and restated to read in its entirety as follows:

 

(b)                               (i) if the Company’s Market Capitalization is
equal to or exceeds $175 million at the time of the delivery of the applicable
Draw Down Notice, 1.5% of the Company’s Market Capitalization at the time of the
delivery of the applicable Draw Down Notice; (ii) if the Company’s Market
Capitalization is equal to or exceeds $100 million but is less than $175 million
at the time of the delivery of the applicable Draw Down Notice, 1.25% of the
Company’s Market Capitalization at the time of the delivery of the applicable
Draw Down Notice; or (iii) if the Company’s Market Capitalization is equal to or
exceeds $53 million but is less than $100 million at the time of the delivery of
the applicable Draw Down Notice, 1% of the Company’s Market Capitalization at
the time of the delivery of the applicable Draw Down Notice.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Section 3.06(b) of the Purchase Agreement
is hereby amended and restated to read in its entirety as follows:

 

(b)                               For each Trading Day during a Draw Down
Pricing Period that the VWAP is less than the greater of (i) 90% of the Closing
Price of the Company’s Common Stock on the Trading Day immediately preceding the
commencement of such Draw Down Pricing Period, or (ii) $1.75, such Trading Day
shall not be used in calculating the number of Shares to be issued in connection
with such Draw Down, and the Draw Down Amount in respect of such Draw Down
Pricing Period shall be reduced by one eighth (1/8th) of the initial Draw Down
Amount specified in the Draw Down Notice.  If trading in the Company’s Common
Stock is suspended for any reason for more than three (3) consecutive or
non-consecutive hours during any Trading Day during a Draw Down Pricing Period,
such Trading Day shall not be used in calculating the number of Shares to be
issued in connection with such Draw Down, and the Draw Down Amount in respect of
such Draw Down Pricing Period shall be reduced by one eighth (1/8th) of the
initial Draw Down Amount specified in the Draw Down Notice.

 

(d)                                  Section 8.02(c) of the Purchase Agreement
is hereby amended and restated to read in its entirety as follows:

 

(c)                                [Reserved.]

 

(e)                                  Section 10.04 of the Purchase Agreement is
hereby amended and restated to read in its entirety as follows:

 

Section 10.04.                  Notices.  All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be
(i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with charges prepaid, or (iv) transmitted by hand delivery,
telegram, or facsimile, addressed as set forth below or to such other address as
such party shall have specified most recently by written notice given in
accordance herewith, in each case with a copy to the e-mail address set forth
beside the facsimile number for the addressee below.  Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a Business Day during normal business
hours where such notice is to be received), or the first Business Day following
such delivery (if delivered other than on a Business Day during normal business
hours where such notice is to be received) or (b) on the second Business Day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:

 

If to the Company:

 

Metabasis Therapeutics, Inc.

11119 North Torrey Pines Road

La Jolla, CA 92037

Facsimile:  (858) 622-5556

E-mail:  beck@mbasis.com

Attention:  John W. Beck, C.P.A.

 

2

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Cooley Godward Kronish LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

Facsimile: (858) 550-6420

Attention: Jason Kent, Esq.

E-mail:  jkent@cooley.com

 

If to the Investor:

 

Kingsbridge Capital Limited

Attention: Mr. Tony Hillman

P.O. Box 1075

Elizabeth House

9 Castle Street

St Helier

Jersey

JE42QP

Channel Islands

Telephone:  011-44-1534-636-041

Facsimile:  011-44-1534-636-042

Email:  admin@kingsbridgecap.com; and adamgurney@kingsbridgecap.com

 

With a copy (which shall not constitute notice) to:

 

Kingsbridge Corporate Services

Kingsbridge House

New Abbey

Kilcullen, County Kildare

Republic of Ireland

Telephone:  011-353-45-481-811

Facsimile: 011-353-45-482-003

Email:  adamgurney@kingsbridge.ie; emmagalway@kingsbridge.ie;, and
pwhelan@kingsbridge.ie

 

And another a copy (which shall not constitute notice) to:

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Facsimile: (212) 806-5400

Attention: Keith M. Andruschak, Esq. - kandruschak@stroock.com

 

Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.

 

3

--------------------------------------------------------------------------------


 

2.                                      Amendment and Restatement of Warrant. 
The Warrant is hereby amended and restated as set forth on Exhibit A hereto. 
The Company and Kingsbridge agree that upon such amendment and restatement, the
prior Warrant shall be terminated, cancelled and superseded in its entirety and
shall have no further force or effect whatsoever.  Promptly following the date
hereof, Kingsbridge will return to the Company any originally executed copy of
the prior Warrant in its possession.

 

3.                                      Representations and Warranties.  The
Company and Kingsbridge hereby confirm that each of their respective
representations and warrants set forth in the Purchase Agreement are true and
correct in all material respects as of the date hereof (except for such
representations and warranties that are made as of a particular date).

 

4.                                      Effect of Amendment on Purchase
Agreement.  Except as and to the extent expressly modified by this Amendment,
the Purchase Agreement shall remain in full force and effect in all respects.

 

5.                                      Counterparts; Facsimile.  This Amendment
may be executed in several counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute one agreement. 
Facsimile signatures shall be as effective as original signatures.

 

6.                                      Construction.  This Amendment shall be
governed, construed and enforced in accordance with the internal laws of the
State of New York, without giving effect to its conflicts of laws principles.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

The parties hereto have caused this AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT
to be executed and delivered as of the date first written above.

 

 

COMPANY:

 

KINGSBRIDGE:

 

 

 

METABASIS THERAPEUTICS, INC.

 

KINGSBRIDGE CAPITAL LIMITED

 

 

 

Signature:

/s/ Paul K. Laikind

 

Signature:

/s/ Maria O’Donoghue

Print Name:

Paul K. Laikind

 

Print Name:

Maria O’Donoghue

Title:

Chief Executive Officer

 

Title:

Director

 

--------------------------------------------------------------------------------